Bloodworth, J.
1. In the absence of a proper and timely written request as provided by section 6084 of the Civil Code of 1910, and in view of the entire charge, a new trial is not required because of the failure of the court to instruct the jury more fully on circumstantial evidence.
2. There is no such material error in any of the excerpts from the charge, of which complaint is made, as to require the grant of a new trial.
3. Even should it be conceded that the defendant should have been allowed to testify that since a certain time in his life it was his fixed habit not to sign notes as security, exclusion of such testimony does not require the grant of a new trial, as the defendant swore positively, when the note sued on was exhibited to him, “I did not sign it, nor did I authorize anyone to sign it for me, and I had nothing to do with the execution of that note.”
4. The jury, the final arbiters on questions of fact, decided this case in favor of the plaintiff, and this court will not say that there was no evidence authorizing their finding.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.